 Case 8:20-cv-03027-KKM-CPT Document 1 Filed 12/20/20 Page 1 of 4 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

ANDRA GRAHAM,

      Plaintiff,

vs.                                         CASE NO:

LIFE INSURANCE COMPANY OF
NORTH AMERICA,

      Defendant.

                                        /

                                     COMPLAINT

      COMES NOW the Plaintiff, ANDRA GRAHAM, (“Graham”), by and through the

undersigned attorney, and sues the Defendant, LIFE INSURANCE COMPANY OF

NORTH AMERICA (“LINA”) and alleges as follows:

                              GENERAL ALLEGATIONS

      1.     This is an action for relief under the Employee Retirement Income Security

Act (“ERISA”), as amended, 29 U.S.C. §§1001, et seq.

      2.     This Court has jurisdiction pursuant to 29 U.S.C. §1132(e).

      3.     ERISA provides for nationwide service of process. 29 U.S.C. §1132(e)(2).

      4.     This Court has venue pursuant to 29 U.S.C. §1132(e)(2). In particular, in

ERISA actions, venue is proper where a defendant resides or may be found. Here,

LINA can be found in the state of Florida as well as in the county of Hillsborough. It is

an authorized insurer in the state of Florida and has agents in Hillsborough County,

Florida. See attached Exhibit “A.”
 Case 8:20-cv-03027-KKM-CPT Document 1 Filed 12/20/20 Page 2 of 4 PageID 2




       5.     Graham is and/or was a participant in each of the plans, funds, programs

or arrangements described herein.

       6.     Graham was an employee of T.J. Samson Community Hospital, Inc. (“T.J.

Samson” or “Employer”) and as such she was insured through both a group disability

and a group life insurance policy issued to T.J. Samson by LINA.

       7.     The Employer is the Plan Sponsor and Plan Administrator of the employee

welfare benefit plan providing long term disability (“LTD”) benefits and the employee

welfare benefit plan providing a waiver of life insurance premiums (“LWOP”) benefit

under the applicable life insurance policy in the event of disability.

       8.     The “Plans” are welfare benefit plans established under ERISA to provide

LTD benefits and a LWOP benefit to those participants who satisfy the terms and

conditions of the Plans to receive such benefits.

       9.     A copy of what purports to be a document describing the LTD benefits

payable under the LTD Plan is attached hereto as Exhibit “B”. Moreover, a copy of what

purports to be a document describing the LWOP benefit under the terms of the life

insurance Plan is attached hereto as Exhibit “C.”

       10.    LINA is the claims administrator, it makes the “full and fair” final review of

claims and it insures the payment of benefits under the Plan.

       11.    LINA denied and/or terminated Graham’s claims finding that she was not

disabled under the terms of the Plans. Specifically, LINA’s last denial letter related to

the LWOP claim is dated October 21, 2019. LINA’s last denial letter related to the LTD

claim is dated October 1, 2020.



                                              2
 Case 8:20-cv-03027-KKM-CPT Document 1 Filed 12/20/20 Page 3 of 4 PageID 3




       12.    With respect to the claims made herein, Graham has exhausted her

administrative remedies and/or exhaustion has been excused or is waived.

                                      COUNT I
                  (Action for Plan Benefits 29 U.S.C. §1132(a)(1)(B))

       Graham incorporates the allegations contained in paragraphs 1 through 12

above, and further states:

       13.    The Plans provide for the payment of LTD benefits in the event Graham

became disabled as defined by the LTD Plan. The life insurance Plan also provided for

LWOP benefits in the event of disability.        The other benefits are described with

particularity in the applicable plan documents for those plans.

       14.    Graham was and is disabled as defined by the LTD and the life insurance

Plan at all times material hereto.

       15.    Graham made a claim for LTD Plan benefits and LWOP benefits. Said

claims for benefits were terminated or denied.

       16.    Graham is entitled to LTD Plan benefits and LWOP benefits.

       17.    LINA has failed and refused to pay Graham sums due pursuant to the

terms of the Plans, breaching the terms of said Plans.

       18.    Because of the failure to pay benefits pursuant to the terms of the Plans,

Graham has been forced to retain the undersigned attorneys and is obligated to pay

them a reasonable attorney’s fee. Graham is entitled to recover attorney’s fees as

authorized by 29 U.S.C. §1132(g).

       WHEREFORE, plaintiff, Graham, prays for relief from defendant, LINA, for the

payment of disability benefits, a waiver of life insurance premiums, reinstatement to all

other benefits, including the waiver of premiums as if benefits had never been
                                        3
 Case 8:20-cv-03027-KKM-CPT Document 1 Filed 12/20/20 Page 4 of 4 PageID 4




terminated or denied, plus attorney’s fees and costs and any other such further relief as

the Court deems proper.


Date: October 20, 2020

                                         ___/s/Gregory D. Swartwood__________
                                         Gregory D. Swartwood, Esquire
                                         Florida Bar No. 858625
                                         The Nation Law Firm, LLP
                                         570 Crown Oak Centre Drive
                                         Longwood, FL 32750
                                         Telephone: (407) 339-1104
                                         Facsimile: (407) 339-1118
                                         E-Mail: gswartwood@nationlaw.com
                                         Attorneys for Plaintiff




                                           4
